Citation Nr: 1423458	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  94-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for tension headaches.

3.  Entitlement to an initial compensable rating for post-operative hemorrhoids.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 13, 2007.

(The issues of entitlement to earlier effective dates for the grant of service connection for posttraumatic stress disorder with depression and panic disorder; for entitlement to higher initial ratings for residuals of restrictive lung disease, degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, cervical spine disc disease at C3-C4, herpes, and arteriosclerotic heart disease; entitlement to increased ratings for bilateral patellofemoral syndrome of the knees; and entitlement to a combined disability rating in excess of 60 percent from July 29, 1997 to August 8, 2001 and in excess of 80 percent from August 9, 2001 to September 23, 2008, are the subjects of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 1992 and July 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Philadelphia, Pennsylvania.  The Veteran now resides in Pennsylvania, so the matter is now handled by the RO in Philadelphia, Pennsylvania.   

In the February 1992 rating decision, the RO granted service connection for tension headaches and post-operative hemorrhoids and assigned initial noncompensable disability ratings, both effective September 6, 1991.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Philadelphia, Pennsylvania.  

In the July 2002 rating decision, the RO denied the Veteran's petition to reopen a claim of service connection for tinnitus, as new and material evidence had not been received.

In October 1996, the Board remanded the higher initial rating issues in order to clarify whether the Veteran wished to attend a Board hearing and to schedule any requested hearing.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a July 1997 hearing in Washington, D.C.  A transcript of that hearing has been associated with his claims folder.  The AVLJ who held the hearing is a signatory to this decision.

In September 1997, the Board remanded the higher initial rating issues for further development.

The Veteran testified before a Veterans Law Judge (VLJ) at a September 2003 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  The VLJ who held the hearing is no longer employed at the Board. 

In August 2004, November 2006, and June 2007, the Board remanded the petition to reopen and the higher initial rating issues for further development.

In a June 2011 decision, a Decision Review Officer (DRO) granted a TDIU, effective March 13, 2007.  However, as explained below, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the appeal for higher initial ratings for the service-connected headache and hemorrhoid disabilities.

The Veteran testified before an AVLJ at a September 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  The AVLJ who held the hearing is also a signatory to this decision.

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

As stated above, the Veteran testified at two hearings before two different AVLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in June 2012, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  He subsequently responded that he did not want an additional hearing.  Thus, there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See Id.; 38 C.F.R. § 20.700(a) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

On various occasions, including in letters dated in September 2009 and October 2010 and during the September 2011 hearing, the Veteran raised the issues of whether new and material evidence has been received with respect to a claim of service connection for a left shoulder disorder and entitlement to service connection for fibromyalgia, hypertension, a sleep disorder (including sleep apnea), and dental, right shoulder, prostate, and gastrointestinal disorders.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

In September 2012, the Board remanded these claims to obtain the Veteran's vocational rehabilitation folder and Social Security records, and afford the Veteran VA examinations.  The Veteran was afforded VA examinations in June 2013, Social Security records were obtained and it was determined that the Veteran's vocational rehabilitation folder is no longer available.  See July 2013 Memorandum.  As such, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now partially ready for appellate review.

The issues of entitlement to service connection for tinnitus and entitlement to TDIU, prior to March 13, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was denied by the RO in a January 1996 rating decision; the Veteran was notified in writing of the decision, but he did not express timely disagreement or submit new and material evidence within one year. 

2.  Evidence pertaining to the Veteran's tinnitus received since the January 1996 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's tension headaches are diagnosed as non-prostrating.

4.  The Veteran's post-operative hemorrhoids are not large or thrombotic; they are not irreducible with excessive redundant tissue manifested by frequent recurrences or by persistent bleeding and secondary anemia, or with fissures. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2013). 

2.  The evidence received since the January 1996 rating decision is new and material, and the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, 4.129, 4.130, Diagnostic Code 8100 (2013).

4.  The criteria for an initial compensable rating for post-operative hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board is reopening the Veteran's claim for entitlement to service connection for tinnitus.  Consequently, the Board finds that any lack of notice and/or development which may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding the Veteran's claims for increased ratings, the Board notes that the Veteran's disagreement is with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issues on appeal.  Social Security records have been obtained.  The Board notes that a formal finding was made determining that the Veteran's Vocational Rehabilitation records are no longer available and further attempts would be futile.  See July 2013 Memorandum.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

The Veteran has been afforded hearings before Veterans Law Judges (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the VLJ's explained the issues on appeal.  The Veteran's representative also asked specific questions.  Additionally, the VLJ's specifically sought to identify pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Tinnitus

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for tinnitus.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record with respect to this claim reflects that a claim for service connection for tinnitus was last denied in a rating decision of January 1996.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the January 1996 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the January 1996 rating decision denied the claim on the basis that there was no evidence that the Veteran has tinnitus as a result of service, the Board finds that new and material evidence would consist of evidence that the Veteran has tinnitus as a result of service.

The evidence received since the January 1996 rating decision consists of numerous records and documents.  Among other things, the Veteran testified in September 2011 that he was not issued protective gear while serving as a welder during service and that he currently experiences ringing in his ears that began during service.  See September 2011 BVA Hearing Transcript, page 4.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has tinnitus that may be a result of noise exposure during service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for tinnitus.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and will remand the claim for further development.

III.  Increased Rating Claims

The Veteran seeks an increased rating for his tension headaches and post-operative hemorrhoids.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Compensable Rating for Tension Headaches

Service connection for tension headaches was established by a February 1992 rating decision, at which time a noncompensable rating was assigned, effective from September 1991.  In March 1992, the Veteran disagreed with the noncompensable rating assigned.  The Veteran seeks an increased rating. 

The Veteran's headache disorder is currently rated as noncompensable under Diagnostic Code 8100.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Veteran was afforded a VA examination in November 1991.  He complained of having more headaches.  The examiner noted that the Veteran had a history of headaches since 1984 and that the Veteran's headaches became worse with stress.  The Veteran denied vomiting and indicated that music and over-the-counter analgesics made the headaches better.  He was assessed with tension headaches and dizziness, secondary to stress and hyperventilation.  

A private record from July 1992 indicates the Veteran complained of "terrible headaches."  In December 1992, the Veteran complained of a headache for a week.  

The Veteran was afforded a VA examination in December 1994.  He reported having headaches, which were worse on the left side and present each day during the prior year.  The headaches woke him up at night and he just had to wait for relief.  He was assessed with headaches that tended to occur at the time of a backache, which sounded like muscle tension.  The examiner noted that there was nothing to suggest migraines or progressive neurological disease.  

An August 1996 VA treatment note indicated that the Veteran reported headaches occurring every day.  In May 1996, the Veteran was evaluated for his headaches.  He reported chronic headaches, which included bitemporal pain behind both eyeballs.  He reported no associated nausea, vomiting or photophobia, but reported memory lapses and difficulty in concentration associated with the period of headache.  He was assessed with headaches of uncertain cause.  

The Veteran testified in July 1997 that he has headaches seven days a week and the only relief is to lie down or take medication.  See July 2007 BVA Hearing Transcript, page 15.  The Veteran reported nausea and a severe throbbing sensation.  Id.  

The Veteran was afforded a VA examination in June 1998.  He reported three or four headaches a day, aggravated by stress and relieved by Motrin or relaxing.  He also reported aura, but no other associated symptoms.  He was diagnosed with tension headaches, neurological sequelae.  

The Veteran was afforded a VA examination in August 2002.  He reported having headaches approximately once a week and that he has to find a place to relax and lie down when they occur.  There was no reported photophobia or nausea associated with the headaches.  The examiner indicated that the Veteran had chronic tension headaches with no evidence of prostration.  

The Veteran testified in September 2003 that he had headaches seven days a week and that when they occur he must lay down in an isolated room.  The Veteran testified that he lost time from work due to headaches, as he had to physically leave his job to go home and deal with his headaches.

The Veteran was afforded a VA examination in December 2004.  He reported that the headaches occurred every day, but that they were nonprostrating and intermittently associated with photophobia.  He was assessed with nonprostrating headaches.  

The Veteran was afforded a VA examination in April 2006.  It was noted that the Veteran had a long-standing history of tension headaches that occurred every day.  There was no noted history of vomiting during the headaches and it was noted that he was able to function and activities of daily living were still independent during the headaches.  He was assessed with nonprostrating headaches.  

The Veteran was afforded a VA examination in March 2009.  He reported daily headaches that were nonprostrating.  The Veteran reported that he was able to function through the course of the headaches.  He was assessed with non-prostrating tension headaches.  

The Veteran was afforded a VA examination in October 2010.  He reported daily headaches, occurring approximately three times per day and that he was able to function throughout the course of the headaches.  He was diagnosed with nonprostrating tension headaches.  

The Veteran testified in September 2011 that he experiences headaches between three and five times a day.  He asserted that he becomes disoriented during the headaches and experiences personality changes.  

The Veteran was afforded a VA examination in June 2013.  He reported headaches occurring three to four times a day.  The examiner indicated that the Veteran did not have prostrating attacks of migraine or non-migraine headache pain.    The examiner noted that there was no evidence of incapacitating episodes and in the prior twelve months, there had not been any neurology consultation for headaches.  The examiner noted that the Veteran had not been to the emergency room nor hospitalized for a headache condition and that there was no evidence of functional impairment.  

The Board finds that the evidence does not support an initial compensable rating for the Veteran's headaches.  The Veteran has reported daily headaches that require him to lie down and isolate himself.  The Board notes that he is competent to give evidence about what he experiences, for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the medical evidence of record to be more probative, and the medical evidence does not show that the Veteran's headaches are prostrating.  Importantly, the August 2002, December 2004, April 2006, March 2009, October 2010, and June 2013 VA examiners all found that the Veteran's headaches were non-prostrating and that he was able to function during the headaches.  Based on the Veteran's reports and the physical examinations, the VA examiners did not find that the Veteran suffered from prostrating attacks. 

Thus, the lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the headache impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings concerning the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and does not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also Fenderson, supra. 

The Board has also considered whether the Veteran's headaches present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  There was no credible evidence that the Veteran's headaches were prostrating.  The Veteran has not described any unusual or exceptional factor associated with his headache disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not application in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



B.  Entitlement to an Initial Compensable Rating for Post-Operative Hemorrhoids

Service connection for post-operative hemorrhoids was established by a February 1992 rating decision, at which time a noncompensable rating was assigned, effective from September 1991.  In March 1992, the Veteran disagreed with the noncompensable rating assigned.  The Veteran seeks an increased rating. 

Hemorrhoids, both internal and external, are rated using criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  Under Diagnostic Code 7336, a 0 percent rating is assigned when there is evidence of mild or moderate hemorrhoids.  A 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

The Veteran was afforded a VA examination in November 1991.  It was noted that he had a hemorrhoidectomy performed while in service and still had occasional hemorrhoids with constipation.  No hemorrhoids were seen on examination.

The Veteran testified in July 1997 that his hemorrhoids occur every other week.

The Veteran was afforded a VA examination in June 1998.  The Veteran reported symptoms of burning, itching and bright red blood in his stool.  He reported the last episode was two months prior, when he was treated at the VA medical Center.  The examiner noted that there was no record of this visit in the claims file.  Examination demonstrated a few tags in the rectum but no rectal hemorrhoids.  He was assessed with rectal hemorrhoids by history with residuals.  

The Veteran was afforded a VA examination in August 2002.  It was noted that he underwent a hemorrhoid surgery in 1991 during his military service and that currently he was prone to soiling.  Examination revealed some pouting of mucosa.  He was diagnosed as post-surgery of hemorrhoids.  

The Veteran testified in September 2003 that he had trouble going to the bathroom due to his hemorrhoids.

The Veteran was afforded a VA examination in April 2006.  He reported bleeding hemorrhoids every 2 to 3 weeks with no history of fecal incontinence.  Examination revealed no external hemorrhoids present.  The Veteran was diagnosed with hemorrhoids with no constitutional symptoms or symptoms as described.

The Veteran was afforded a VA examination in March 2009.  He reported burning pain in his anal area but denied itching, diarrhea, tenesmus or discharge.  He reported occasional soiling in his underwear but did not need to wear a pad.  He denied any bleeding or thrombosis of his hemorrhoids.  He reported currently using Preparation H.  Physical examination revealed no evidence of fecal leakage and no external hemorrhoids, although there was a very small skin tag at the anus. He was assessed with a history of hemorrhoids, inactive at the time.  

The Veteran was afforded a VA examination in October 2010.  He reported taking stool softeners and applying an over the counter cream.  Examination revealed no external hemorrhoids or skin tags noted on the anus.  There was no evidence of rectal bleeding.  He was assessed with a history of mild hemorrhoids, asymptomatic during this examination.

The Veteran testified in September 2011 that he was still having blood in his stool as well as a burning sensation and dryness.  He reported taking over the counter medication.  

VA outpatient records indicate the Veteran sought treatment for hemorrhoids in May 2013.  Examination revealed no external hemorrhoids but a small internal hemorrhoid.

The Veteran was afforded a VA examination in June 2013.  He reported burning, itching, stool discharge and bleeding, with straining or constipation at least every other week.  The examiner noted that the Veteran had symptoms of mild or moderate internal or external hemorrhoids and pruritus ani.  Examination revealed no external hemorrhoids, anal fissures or other abnormalities.  There was a tiny, internal hemorrhoid without thrombosis, and no blood noted on examination.  There was a small amount of brown stool with no drainage.  The examiner noted that the Veteran had a very small internal hemorrhoid that was mild and no external hemorrhoids noted.  There was no evidence of thrombosis, irreducible, excessive tissue, bleeding or fissures.  There was no evidence of anemia.  

The Board finds that the Veteran does not meet the criteria for an increased rating.  The Board notes that the Veteran has testified as to the severity of his hemorrhoids, and that he is competent to give evidence about what he experiences, for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the medical evidence of record to be more probative.  Clinical records do not show that the Veteran was treated for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, nor was there evidence that the Veteran had become anemic due to persistent hemorrhoidal bleeding.  At no time during the appeal period has the Veteran had large, thrombotic or irreducible hemorrhoids on objective demonstration.  As such, even assuming the Veteran has frequent episodes of hemorrhoids, they are not of such severity that the criteria for a higher rating are met.  

Based on the Veteran's reports and the physical examinations, the VA examiners did not find that the Veteran suffered from symptoms more closely approximating a higher rating.  The lay evidence of record is outweighed by competent and credible medical evidence that evaluates the true extent of the Veteran's hemorrhoids based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings concerning the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and does not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's hemorrhoids present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  There was no credible evidence that the Veteran's hemorrhoids were large or irreducible with excessive redundant tissue, nor was there evidence that the Veteran had become anemic due to persistent hemorrhoidal bleeding.  The Veteran has not described any unusual or exceptional factors associated with his hemorrhoid disability.  The Veteran has not been seen in the emergency room for his hemorrhoids.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus; to this extent, the appeal is granted.

Entitlement to an initial compensable rating for tension headaches is denied.

Entitlement to an initial compensable rating for post-operative hemorrhoids is denied.


REMAND

The claim for entitlement to service connection for tinnitus has been reopened. 

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran asserts that he has had tinnitus since his time in service.  The Board notes that tinnitus is subjective for VA purposes, as it is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran has testified on several occasions that he experiences ringing in the ears that started while he was in service.  See September 2003 BVA Hearing Transcript, page 12 and September 2011 BVA Hearing Transcript, page 4.

The Veteran was diagnosed with tinnitus during a December 1995 VA examination.  Accordingly, the Board finds that the Veteran has tinnitus.  However, to date, a medical opinion has not been obtained regarding the etiology of his tinnitus.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of his claimed tinnitus.  

Pertaining to the issue of entitlement to TDIU, while the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the September 2012 Board remand, the RO was instructed to obtain a medical opinion to determine whether the Veteran's service-connected disabilities in combination prevented him from securing and following substantially gainful employment prior to March 13, 2007.   This development was not accomplished.  Although separate medical opinions regarding the effect of each medical disability on employment were obtained, there was no attempt made to obtain a medical opinion regarding whether the combination of the Veteran's disabilities prevented him from substantially gainful employment.  A remand is necessary to obtain this medical opinion.

Furthermore, the RO was instructed in the September 2012 Board Remand that if there was any period between September 6, 1991 and August 8, 2001 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ was to refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.  It does not appear that this development was completed, as the July 2013 Supplemental Statement of the Case indicates that entitlement to TDIU prior to March 13, 2007 was denied, as that was the date it was determined that the Veteran met the schedular requirements for the benefit.  There is no evidence that the Veteran's claim was ever referred to the Director of C&P for consideration under 38 C.F.R. § 4.16(b).  A remand is necessary to complete this development.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folders, access to Virtual VA, and a copy of this Remand. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's tinnitus is causally or etiologically related to service, to include the Veteran's report of in-service acoustic trauma as a welder and mechanic.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence as to continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  The Veteran's claims file, including this remand and relevant records in Virtual VA, should be referred to a VA physician with appropriate expertise to determine whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to March 13, 2007.  

The examiner should answer the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that, for any period from September 6, 1991 to September 8, 1992, the Veteran's service-connected disabilities (arteriosclerotic heart disease with history of chest pain; degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease; residuals of restrictive lung disease; bilateral patellofemoral syndrome of the knees, post-operative hemorrhoids; herpes; and tension headaches) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him?   

(b)  Is it at least as likely as not (50 percent probability or more) that, as for any period from September 9, 1992 to March 12, 2007, the Veteran's service-connected disabilities (arteriosclerotic heart disease with history of chest pain; degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease; residuals of restrictive lung disease; bilateral patellofemoral syndrome of the knees, post-operative hemorrhoids; herpes; tension headaches; and cervical spine disc disease at C3-C4) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him?   

(c)  Would either of the above opinions change if tinnitus, fibromyalgia, hypertension, a right and/or left shoulder disability, a sleep disability, a dental disability, a prostate disability, and/or a gastrointestinal disability were considered service-connected disabilities during the above identified periods?

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would enable an opinion to be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4.  The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If there is any period between September 6, 1991 and August 8, 2001 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  After completion of the above, the RO must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________
J.W. FRANCIS
Acting Veterans Law Judge,
Board of Veterans' Appeals


______________________________
S. F. SYLVESTER
Acting Veterans Law Judge,
Board of Veterans' Appeals



                                           ______________________ 
TANYA A. SMITH
Veterans Law Judge,
Board of Veterans' Appeals




Department of Veterans Affairs


